Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 35-41, 43, 44 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20170162542 to Chen et al. (Chen) in view of U.S. Pat. Pub. No. 20140231887 to Chen et al. (Chen2) and further in view of U.S. Pat. Pub. No. 20130307119 to Chen et al. (Chen3).
Regarding Claim 35, Chen teaches an integrated circuit package, comprising: 
a silicon-containing interposer structure 18, and a redistribution layer structure 26 disposed below the interposer; 
a first die stack 18R, comprising a plurality of first die structures,; and 
a bulk die 10, located aside the first die stack, wherein semiconductor substrates of the bulk die and the first die structure of the first die stack facing the silicon-containing interposer structure have different thicknesses (see Fig. 1A).
wherein the integrated circuit package further comprises a bulk cover 66a member disposed over the first die stack and the bulk die, 
wherein a first adhesive layer 58a is disposed between the bulk cover member and the first die stack and a second adhesive layer 58b is disposed between the bulk cover member and the bulk die, and a dielectric encapsulation 16 extends from a sidewall of the bulk die and an interface is present between the dielectric encapsulation and the first adhesive layer or the second adhesive layer. 
Although Chen does not explicitly teach that the dielectric completely fills in a gap between the first adhesive layer and the second adhesive layer, and wherein the dielectric encapsulation directly contacts the bulk cover member, the particular placement of claim elements in a device is an obvious (MPEP 2144.04(VI)(C)).  In this case, the only difference between Chen and this portion of the Claim appears to be that Chen does not explicitly show that the non-numbered dielectric extends through the gaps between the adhesive to contact the cover. Nothing on the record indicates this specific feature would cause the two package systems to operate differently.
Chen does not explicitly teach hybrid bonding. However, in analogous art, Chen2 teaches:
an interposer bonding dielectric layer 704d, interposer bonding pads 204, interposer bonding vias (not numbered, under 204) respectively connected to the interposer bonding pads;
a redistribution layer 716 disposed below the bonding dielectric layer, wherein the interposer bonding dielectric layer laterally surrounds the interposer bonding pads and the interposer bonding vias (see Fig. 9, 704d surrounds 204 and vias), the redistribution layer structure has redistribution features confined to at least one layer 704c, and the at least one layer is disposed below the interposer bonding dielectric layer (see Fig. 9);
wherein a first die structure 800 of the first die stack facing the silicon-containing interposer structure has a first bonding pad 206, a first bonding via (not numbered, above 206) connected to the first bonding pad, and a first bonding dielectric layer lowermost 814 surrounding the first bonding pad and the first bonding via, the first bonding pad is connected to a first one of the interposer bonding pads, and the first bonding dielectric layer is connected to the interposer bonding dielectric layer (see Fig. 9); and 
the bulk die has a second bonding pad, a second bonding via connected to the second bonding pad, and a second bonding dielectric layer surrounding the second bonding pad and the second bonding via, the second bonding pad is connected to a second one of the interposer bonding pads, and the second bonding dielectric layer is connected to the interposer bonding dielectric layer, wherein interconnect structures of the bulk die and the first die structure of the first die stack facing the silicon-(all the bonding means may be repeated for the bulk die). It would have been obvious to the person of ordinary skill at the time of filing to modify the package structure of Chen by updating all of the bonding areas to the hybrid bonding described by Chen2 in order to form a uniform, integrated, mechanical bond between package elements, as taught by Chen2 [0035].
Chen and Chen2 do not explicitly teach that the RDL layer is a polymer, only that it is a dielectric. However, in analogous art, Chen3 teaches that a dielectric for an RDL may be polymer [0017].  It would have been obvious to the person of ordinary skill at the time of filing to modify Chen1 and Chen2 with the teaching of Chen3 in order to use low deposition temperatures, thereby reducing cost, which is a constant driving motivation in all manufacturing.

Regarding Claim 36, Chen, Chen2 and Chen3 teach the integrated circuit package of claim 35, wherein a height of the first die stack is the same as a height of the bulk die (see Fig. 1C of Chen).

Regarding Claim 37, Chen, Chen2 and Chen3 teach the integrated circuit package of claim 35, but not explicitly wherein the sidewall of the first die stack is flushed with a sidewall of the second adhesive layer. However, see above regarding rearrangement of parts. Nothing on the record suggests aligning the adhesive with the stack would cause different operation.

Regarding Claim 38, Chen, Chen2 and Chen3 teach the integrated circuit package of claim 35, but not explicitly wherein the dielectric encapsulation directly contacts the plurality of first die structures of the first die stack and the bulk die.  There are two layers of dielectric in Chen; a first non-numbered dielectric encasing the stack 12 and another 16 encasing the stacks and bulk die 10. This appears to differ from the claim only in that there are two dielectrics rather than the claimed single (MPEP 2144.04(V)(B)). Again, there is nothing on the record suggesting the one piece dielectric would perform differently than the two piece dielectric of Chen.

Regarding Claim 39, Chen, Chen2 and Chen3 teach the integrated circuit package of claim 35, further comprising a second die stack 12R aside the bulk die, wherein the second die stack comprises a plurality of second die structures, wherein a second die structure of the second die stack facing the silicon-containing interposer structure has a third bonding pad, a third bonding via connected to the third bonding pad, and a third bonding dielectric layer surrounding the third bonding pad and the third bonding via, the third bonding pad is connected to a third one of the interposer bonding pads, and the third bonding dielectric layer is connected to the interposer bonding dielectric layer (same reasoning above regarding the advantages of hybrid bonding follows).

Regarding Claim 40, Chen, Chen2 and Chen3 teach the integrated circuit package of claim 35, wherein the first and second adhesive layers comprise an oxide layer or a die attach tape (TIM 58 is described as a polymer having AlO in [0020], reading on an oxide layer). 

Regarding Claim 41, Chen, Chen2 and Chen3 teach the integrated circuit package of claim 40, wherein the first die stack 12 on the left has an outer sidewall (facing left) and an inner sidewall (facing right) opposite to each other, the inner sidewall of the first die stack faces the sidewall (facing left) of the bulk die, and a sidewall of the cover member extends outwardly from the outer sidewall of the first die stack (see Fig. 4A of Chen).

Regarding Claim 43, Chen, Chen2 and Chen3 teach the integrated circuit package of claim 35, wherein first bonding pads of two adjacent first die structures in the first die stack are connected to each other, and first bonding dielectric layers of the two adjacent first die structures in the first die stack are connected to each other (the same reasoning above regarding the advantages of hybrid bonding follow here).

Regarding Claim 44, Chen, Chen2 and Chen3 teach the integrated circuit package of claim 35, wherein solder balls of two adjacent first die structures in the first die stack are connected to each other (Chen shows die stacks 12 coupled by solder balls, not numbered).

Claims 45-48 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20170162542 to Chen et al. (Chen) in view of U.S. Pat. Pub. No. 20140231887 to Chen et al. (Chen2) and further in view of U.S. Pat. Pub. No. 20130307119 to Chen et al. (Chen3) and further in view of U. S. Pat. Pub. No. 20200335480 to Hwang et al. (Hwang).
Regarding Claim 45, Chen, Chen2 and Chen3 teach an integrated circuit package, comprising: 
an interposer structure; 
two die stacks, respectively bonded to the interposer structure, wherein each of the die stacks comprises a plurality of die structures, the die structure facing the interposer structure has two bonding structures on front and back sides thereof, and the die structure facing away from the interposer structure has one bonding structure on one of the front and back sides thereof, wherein the bonding structure of each of the die structures facing the interposer structure has a bonding pad, a bonding via connected to the bonding pad, and a bonding dielectric layer surrounding the bonding pad and the bonding via, wherein the interposer structure has an interposer bonding dielectric layer, interposer bonding pads, interposer 
a cover member disposed over the two die stacks (see above combination of Chen1, Chen2 and Chen3), but do not explicitly teach that a gap between the die stacks is filled with air, and entire sidewalls of each of the two die stacks are exposed to air.
However, in analogous art, Hwang teaches an air gap between die stack 300a and die 400b.  It would have been obvious to the person of ordinary skill at the time of filing to modify Chen with the air gaps of Hwang, in between any such structures, to enhance thermal properties, as taught by Hwang throughout.

Regarding Claim 47, Chen, Chen2, Chen3 and Hwang teach the integrated circuit package of claim 45, wherein the interposer structure is a silicon-free interposer (Chen, interposer may be and RDL having low-k dielectric 28a, but is silent regarding the dielectric [0016]; the person of ordinary skill can pick, for example, parylene, or Teflon as low-k dielectrics, all being silicon -free and low temperature deposition processes to save energy, a constant driving motivation in manufacturing).

Regarding Claim 47, Chen, Chen2, Chen3 and Hwang teach the integrated circuit package of claim 45, wherein the interposer structure is a silicon-containing interposer (Chen, interposer may be a wafer, [0016]).

Regarding Claim 48, Chen, Chen2, Chen3 and Hwang teach the integrated circuit package of claim 45, wherein sidewalls of the die structures in each of the die stacks are coplanar with each other (sidewalls of stacks 12 coplanar and therefore substantially straight).

Regarding Claim 54, Chen, Chen2, Chen3 and Hwang teach the integrated circuit package of claim 50, and Haensch teaches a gap between the first and second dies is filled with air, and sidewalls of each of the first and second dies are exposed to air (see above).

Regarding Claim 50, Chen, Chen2, Chen3 and Hwang teach an integrated circuit package, comprising: 
a redistribution layer structure 18; 
a bonding structure disposed over and electrically connected to a first side of the redistribution layer structure and having bonding pads, bonding vias respectively connected to the bonding pads, and a zeroth bonding dielectric layer surrounding the bonding pads and the bonding vias; 
a first die, having a first bonding pad, a first bonding via connected to the first bonding pad, and a first bonding dielectric layer surrounding the first bonding pad and the first bonding via, wherein the first bonding pad is connected to one of the bonding pads of the bonding structure, and the first bonding dielectric layer is connected to the zeroth bonding dielectric layer of the bonding structure; and 
(see combination of Chen1, Chen2, and Chen3 above; solder balls 20 are on the opposite side from die stacks 12 of redistribution structure 18 of Chen, UBM 32 is described as optional and therefore in embodiments without the UBM the ball 20 would contact the RDL 18; alternatively, the UBM may be interpreted as part of the RDL).
See teaching of Hwang above regarding air gaps.

Regarding Claim 51 Chen, Chen2, Chen3 and Hwang teach the integrated circuit package of claim 50, further comprising a cover member 60 disposed over the first die and the second die, wherein a first adhesive layer 58a is disposed between the cover member and the first die stack and a second adhesive layer 58b is disposed between the cover member and the bulk die.

Regarding Claim 52, Chen, Chen2, Chen3 and Hwang teach the integrated circuit package of claim 51, wherein the cover member is a device-free member (no devices in 60).

Regarding Claim 54, Chen, Chen2, Chen3 and Hwang teach the integrated circuit package of claim 51 but do not explicitly teach a thickness of the air gap. However, mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled (MPEP 2144.04(IV)(A)).

Claims 42 and 53 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Chen2, Chen3 and Hwang as applied to Claims 40 and 50, and further in view of U. S. Pat. Pub. No. 9768133 to Wu et al. (Wu).
Regarding Claim 42, Chen, Chen2, Chen3 and Hwang teach the integrated circuit package of claims 40 and 50, but do not explicitly teach that the cover member is a device-containing member. However, Wu teaches such a cover (Wu, Fig. 10 shows an alternate cover 110 having devices 74).  It would have been obvious to the person of ordinary skill at the time of filing to modify Chen with the teaching of Wu to increase density of integration.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable Chen, Chen2, Chen3 and Hwang as applied to claim 45 above, and further in view of U.S. Pat. Pub. No. 20140346671 to Yu et al. (Yu).
Regarding Claim 48, Chen, Chen2, Chen3 and Hwang teach the integrated circuit package of claim 45, but do not explicitly teach that each of the die stacks has a wavy sidewall.  However, in analogous art, Yu teaches an underfill layer 312 between stacked die 326. It would have been obvious to the person of ordinary skill at the time of filing to include the underfill of Yu in order to enhance mechanical integrity of the stack. Furthermore, although shown in example as perfectly flat, in practice the underfill material would be concave due to the surface tension of the liquid underfill during deposition.  See Fig. 2 of “microspheres online” attached hereto.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EVREN SEVEN/Primary Examiner, Art Unit 2812